COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Phillip Manderscheid v. LAZ Parking Texas LLC and Boot Man, Inc.
                          d/b/a Premier Parking Enforcement

Appellate case number:    01-13-00362-CV

Trial court case number: 1019656

Trial court:              Co Civil Ct at Law No 4 of Harris County

       The Court has previously given notice of intent to dismiss this appeal if appellant’s brief
was not filed by December 13, 2013. To date, no brief has been filed.
       On January 23, 2014, the clerk’s office inadvertently sent a late brief notice to appellant,
requesting he file either his brief or a request for extension within 10 days of that order.
Appellant filed a request for extension on January 31, 2014.
       Because of the inadvertent notice sent by the clerk’s office, we will GRANT appellant’s
request for extension to February 24, 2014, however there will be NO further extensions, NO
further late brief notices, and this appeal may be dismissed for want of prosecution if
appellant’s brief is not filed by February 24, 2014.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually


Date: February 7, 2014